UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-7852 Exact Name of Registrant as Specified in Charter:USAA MUTUAL FUNDS TRUST Address of Principal Executive Offices and Zip Code: 9 SAN ANTONIO, TX78288 Name and Address of Agent for Service:CHRISTOPHER P. LAIA USAA MUTUAL FUNDS TRUST 9 SAN ANTONIO, TX78288 Registrant's Telephone Number, Including Area Code:(210) 498-0226 Date of Fiscal Year End:MARCH 31 Date of Reporting Period:JUNE 30, 2010 ITEM 1.SCHEDULE OF INVESTMENTS. USAA CALIFORNIA BOND FUND – 1ST QUARTER REPORT - PERIOD ENDED JUNE 30, 2010 [LOGO OF USAA] USAA(R) PORTFOLIO OF INVESTMENTS 1(ST) QUARTER USAA CALIFORNIA BOND FUND JUNE 30, 2010 (Form N-Q) 48500-0610 (C)2010, USAA. All rights reserved. PORTFOLIO OF INVESTMENTS June 30, 2010 (unaudited) CATEGORIES AND DEFINITIONS FIXED-RATE INSTRUMENTS - consist of municipal bonds, notes, and commercial paper. The interest rate is constant to maturity. Prior to maturity, the market price of a fixed-rate instrument generally varies inversely to the movement of interest rates. VARIABLE-RATE DEMAND NOTES (VRDNs) - provide the right to sell the security at face value on either that day or within the rate-reset period. The interest rate is adjusted at a stipulated daily, weekly, monthly, quarterly, or other specified time interval to reflect current market conditions. VRDNs will normally trade as if the maturity is the earlier put date, even though stated maturity is longer. CREDIT ENHANCEMENTS - add the financial strength of the provider of the enhancement to support the issuer's ability to repay the principal and interest payments when due. The enhancement may be provided by a high-quality bank, insurance company or other corporation, or a collateral trust. The enhancements do not guarantee the market values of the securities. (INS) Principal and interest payments are insured by one of the following: ACA Financial Guaranty Corp., AMBAC Assurance Corp., Assured Guaranty Corp., Assured Guaranty Municipal Corp., Financial Guaranty Insurance Co., National Public Finance Guarantee Corp., Radian Asset Assurance, Inc., or XL Capital Assurance. Although bond insurance reduces the risk of loss due to default by an issuer, such bonds remain subject to the risk that value may fluctuate for other reasons, and there is no assurance that the insurance company will meet its obligations. (LOC) Principal and interest payments are guaranteed by a bank letter of credit or other bank credit agreement. (NBGA) Principal and interest payments or, under certain circumstances, underlying mortgages are guaranteed by a nonbank guarantee agreement from California Health Insurance Construction Loan Insurance Program or California State General Obligation. PORTFOLIO ABBREVIATIONS AND DESCRIPTIONS CCD Community College District ETM Escrowed to final maturity PRE Prerefunded to a date prior to maturity USD Unified School District 1 | USAA CALIFORNIA BOND FUND PORTFOLIO OF INVESTMENTS USAA CALIFORNIA BOND FUND June 30, 2010 (unaudited) PRINCIPAL MARKET AMOUNT COUPON FINAL VALUE (000) SECURITY RATE MATURITY (000) FIXED-RATE INSTRUMENTS (98.9%) CALIFORNIA (98.9%) $ 4,500 Antelope Valley Healthcare District (INS) 5.20% 1/01/2027 $ 4,331 16,600 Association of Bay Area Governments (INS) 6.20 11/01/2029 15,535 17,520 Association of Bay Area Governments (INS) 4.75 3/01/2036 15,036 6,100 Baldwin Park USD (INS) 5.00 (a) 8/01/2031 1,514 6,375 Baldwin Park USD (INS) 5.01 (a) 8/01/2032 1,473 5,265 Carlsbad USD (INS) 5.00 10/01/2034 5,307 3,000 Central USD (INS) 5.50 8/01/2029 3,266 14,595 Chabot-Las Positas CCD (INS) 5.06 (a) 8/01/2034 3,174 10,000 Chabot-Las Positas CCD (INS) 5.07 (a) 8/01/2035 2,028 5,000 Chula Vista 5.88 1/01/2034 5,523 12,605 Coast CCD (INS) 5.48 (a) 8/01/2034 2,747 5,000 Coronado Community Dev. Agency (INS) (PRE) 5.60 9/01/2030 5,145 4,140 Educational Facilities Auth. (INS) (PRE) 5.75 11/01/2030 4,217 1,860 Educational Facilities Auth. (INS) 5.75 11/01/2030 1,865 6,000 Educational Facilities Auth. 5.38 4/01/2034 6,107 3,190 Escondido (INS) (PRE) 5.75 9/01/2030 3,252 2,755 Escondido (INS) 5.75 9/01/2030 2,797 1,500 Fresno (INS) 5.50 7/01/2030 1,508 18,000 Golden State Tobacco Securitization (INS) 4.55 6/01/2022 17,134 17,000 Golden State Tobacco Securitization 5.00 6/01/2033 12,971 10,000 Golden State Tobacco Securitization (INS) 5.00 6/01/2035 9,224 1,000 Health Facilities Financing Auth. (NBGA) 5.50 1/01/2019 1,001 2,200 Health Facilities Financing Auth. (NBGA) 5.00 11/01/2024 2,182 2,000 Health Facilities Financing Auth. (NBGA) 5.00 11/01/2029 1,905 2,000 Health Facilities Financing Auth. 6.50 10/01/2033 2,280 16,510 Health Facilities Financing Auth. 5.00 11/15/2034 16,078 11,230 Health Facilities Financing Auth. (NBGA) 5.00 7/01/2036 10,342 6,000 Health Facilities Financing Auth. 5.25 4/01/2039 5,843 17,085 Health Facilities Financing Auth. 5.25 11/15/2046 16,720 3,000 Housing Finance Agency (INS) 6.05 8/01/2027 3,025 9,310 Indio Redevelopment Agency 5.25 8/15/2031 8,875 2,630 Indio Redevelopment Agency 5.25 8/15/2035 2,433 1,000 Infrastructure and Economic Dev. Bank 5.63 7/01/2020 1,003 1,250 Infrastructure and Economic Dev. Bank 5.75 7/01/2030 1,251 6,000 Inland Empire Tobacco Securitization Auth., 5.75%, 12/01/2011 5.75 (b) 6/01/2026 3,745 5,000 Irvine USD Financing Auth. (INS) 5.00 9/01/2038 4,597 3,875 Long Beach Bond Finance Auth. 5.00 11/15/2035 3,489 10,700 Los Angeles Department of Water and Power 5.00 7/01/2030 10,886 10,000 Los Angeles Municipal Improvement Corp. (INS) 4.75 8/01/2032 9,720 1,000 Los Banos Redevelopment Agency (INS) 5.00 9/01/2036 848 10,000 Madera Redevelopment Agency 5.38 9/01/2038 9,347 7,070 Marina Coast Water District (INS) 5.00 6/01/2037 6,977 6,000 Modesto Irrigation District 5.75 10/01/2034 6,425 7,500 Monterey Peninsula CCD (INS) 5.11 (a) 8/01/2029 2,359 1,405 Municipal Finance Auth. (INS) 5.00 6/01/2031 1,281 1,000 Municipal Finance Auth. (INS) 5.00 6/01/2036 887 1,500 Norco Redevelopment Agency 5.88 3/01/2032 1,497 1,250 Norco Redevelopment Agency 6.00 3/01/2036 1,252 2 | USAA CALIFORNIA BOND FUND PRINCIPAL MARKET AMOUNT COUPON FINAL VALUE (000) SECURITY RATE MATURITY (000) $ 5,000 Norwalk Redevelopment Agency (INS) 5.00% 10/01/2030 $ 4,605 3,500 Norwalk Redevelopment Agency (INS) 5.00 10/01/2035 3,122 7,500 Norwalk-La Mirada USD (INS) 5.00 (a) 8/01/2030 2,133 6,205 Oakdale Irrigation District 5.50 8/01/2034 6,508 15,200 Oakland USD (INS) (PRE) 5.50 8/01/2024 15,269 5,500 Palomar Pomerado Health (INS) 4.89 (a) 8/01/2026 2,059 4,030 Poway Redevelopment Agency (INS) (PRE) 5.75 6/15/2033 4,212 970 Poway Redevelopment Agency (INS) 5.75 6/15/2033 968 2,400 Public Works Board 5.25 6/01/2024 2,422 2,500 Public Works Board 5.25 6/01/2025 2,517 6,500 Public Works Board 5.00 11/01/2029 6,603 7,900 Public Works Board 5.25 6/01/2030 7,709 5,705 Public Works Board 5.00 4/01/2031 5,374 5,470 Public Works Board 5.00 4/01/2031 5,153 6,875 Public Works Board 5.00 4/01/2031 6,476 6,775 Regents of Univ. of California (INS) 4.75 5/15/2030 6,824 5,000 Regents of Univ. of California (INS) 4.75 5/15/2031 5,023 10,000 Riverside County Public Financing Auth. (INS) 4.75 10/01/2035 8,117 7,030 Sacramento City Financing Auth. (INS) 5.00 12/01/2036 6,969 20,225 Sacramento County Sanitation District Finance Auth. (INS) (PRE) 5.63 12/01/2030 20,885 10,990 Sacramento Municipal Utility District Financing Auth. (INS) 4.75 7/01/2025 10,851 12,805 San Bernardino County Redevelopment Agency (INS) 5.00 9/01/2030 11,539 11,340 San Bernardino County Redevelopment Agency (INS) 5.00 9/01/2035 9,902 1,110 San Diego County 5.00 9/01/2023 1,046 1,000 San Diego Public Financing Auth. 5.25 5/15/2029 1,076 3,500 San Francisco City and County Airport 5.25 5/01/2026 3,717 5,000 San Francisco City and County Redevelopment Financing Auth. (INS) 4.88 8/01/2036 4,370 3,000 San Jose Redevelopment Agency (INS) 4.45 8/01/2032 2,506 3,000 San Marcos USD Financing Auth. (INS) 5.00 8/15/2035 2,996 14,000 Santa Ana USD (INS) (PRE) 5.70 8/01/2029 14,205 3,500 Santa Barbara Financing Auth. 5.00 7/01/2029 3,605 9,000 Santa Barbara Financing Auth. 5.00 7/01/2039 9,091 1,750 Sierra View Local Health Care District 5.25 7/01/2037 1,649 9,645 Solano CCD (INS) 4.96 (a) 8/01/2028 3,233 9,735 Solano CCD (INS) 5.00 (a) 8/01/2030 2,811 10,000 South Orange County Public Financing Auth. (INS) 5.00 8/15/2032 9,137 6,000 State 4.50 8/01/2030 5,431 5,000 State 5.75 4/01/2031 5,315 5,000 State 4.50 10/01/2036 4,366 10,000 State (NBGA) 4.50 12/01/2037 8,670 7,500 Statewide Communities Dev. Auth. 5.00 6/15/2013 8,130 5,000 Statewide Communities Dev. Auth. (INS) 5.50 8/01/2022 5,013 2,225 Statewide Communities Dev. Auth. (INS) 4.50 2/01/2027 1,950 11,795 Statewide Communities Dev. Auth. (NBGA) 5.00 12/01/2027 11,038 5,115 Statewide Communities Dev. Auth. 5.00 5/15/2031 4,818 5,000 Statewide Communities Dev. Auth. 5.50 7/01/2031 5,146 17,500 Statewide Communities Dev. Auth. 5.25 8/01/2031 17,411 3,370 Statewide Communities Dev. Auth. 5.00 5/15/2032 3,153 8,000 Statewide Communities Dev. Auth. 5.50 11/01/2032 8,090 13,400 Statewide Communities Dev. Auth. 4.75 4/01/2033 12,381 5,000 Statewide Communities Dev. Auth. (INS) 4.60 2/01/2037 4,027 13,000 Statewide Communities Dev. Auth. (NBGA) 5.00 12/01/2037 11,646 9,000 Statewide Communities Dev. Auth. 5.00 5/15/2038 8,230 3,500 Statewide Communities Dev. Auth. (NBGA) 5.75 8/15/2038 3,504 2,500 Statewide Communities Dev. Auth. 5.00 11/15/2038 2,394 19,080 Suisun City Public Financing Auth. 5.37 (a) 10/01/2033 3,992 7,190 Tuolumne Wind Project Auth. 5.63 1/01/2029 7,719 1,500 Val Verde USD (INS) 5.13 3/01/2036 1,465 3 | USAA CALIFORNIA BOND FUND PRINCIPAL MARKET AMOUNT COUPON FINAL VALUE (000) SECURITY RATE MATURITY (000) $13,642 Vallejo Sanitation and Flood Control District (INS) 5.00% 7/01/2019 $ 14,224 7,000 Vista (INS) 5.00 5/01/2037 6,615 7,085 Washington Township Health Care District 5.13 7/01/2023 7,115 1,250 Washington Township Health Care District 6.00 7/01/2029 1,343 6,080 Washington Township Health Care District 5.00 7/01/2037 5,786 960 Watsonville (ETM) 6.20 7/01/2012 1,013 Total Fixed-Rate Instruments (cost: $688,813) 655,069 VARIABLE-RATE DEMAND NOTES (0.3%) CALIFORNIA (0.3%) 1,200 Association of Bay Area Governments (LOC - Allied Irish Banks plc) 3.60 9/01/2037 1,200 1,000 Pollution Control Financing Auth. 4.50 1/01/2043 1,000 Total Variable-Rate Demand Notes (cost: $2,200) 2,200 TOTAL INVESTMENTS (COST: $691,013) $657,269 ($ IN 000s) VALUATION HIERARCHY (LEVEL 1) QUOTED PRICES (LEVEL 2) IN ACTIVE OTHER (LEVEL 3) MARKETS SIGNIFICANT SIGNIFICANT FOR IDENTICAL OBSERVABLE UNOBSERVABLE ASSETS ASSETS INPUTS INPUTS TOTAL FIXED-RATE INSTRUMENTS $ $ 655,069 $ $ 655,069 VARIABLE-RATE DEMAND NOTES 2,200 2,200 Total $ $ 657,269 $ $ 657,269 For the period ended June 30, 2010, there were no significant transfers of securities between levels 1, 2, or 3. The Fund's policy is to recognize transfers into and out of the levels as of the beginning of the period in which the event or circumstance that caused the transfer occurred. PORTFOLIO OF INVESTMENTS | 4 NOTES TO PORTFOLIO OF INVESTMENTS June 30, 2010 (unaudited) GENERAL NOTES USAA MUTUAL FUNDS TRUST (the Trust), registered under the Investment Company Act of 1940 (the 1940 Act), as amended, is an open-end management investment company organized as a Delaware statutory trust consisting of 46 separate funds. The information presented in this quarterly report pertains only to the USAA California Bond Fund (the Fund), which is classified as diversified under the 1940 Act. A. SECURITY VALUATION The value of each security is determined (as of the close of trading on the New York Stock Exchange (NYSE) on each business day the NYSE is open) as set forth below: 1. Debt securities with maturities greater than 60 days are valued each business day by a pricing service (the Service) approved by the Trust's Board of Trustees. The Service uses an evaluated mean between quoted bid and asked prices or the last sales price to price securities when, in the Service's judgment, these prices are readily available and are representative of the securities' market values. For many securities, such prices are not readily available. The Service generally prices these securities based on methods that include consideration of yields or prices of tax-exempt securities of comparable quality, coupon, maturity, and type; indications as to values from dealers in securities; and general market conditions. 2. Debt securities purchased with original or remaining maturities of 60 days or less may be valued at amortized cost, which approximates market value. This includes variable rate demand notes with rate-reset dates of 60 days or less. 3. Securities for which market quotations are not readily available or are considered unreliable, or whose values have been materially affected by events occurring after the close of their primary markets but before the pricing of the Fund, are valued in good faith at fair value, using methods determined by USAA Investment Management Company (the Manager), an affiliate of the Fund, under valuation procedures approved by the Trust's Board of Trustees. The effect of fair value pricing is that securities may not be priced on the basis of quotations from the primary market in which they are traded and the actual price realized from the sale of a security may differ materially from the fair value price. Valuing these securities at fair value is intended to cause the Fund's net asset value (NAV) to be more reliable than it otherwise would be. Fair value methods used by the Manager include, but are not limited to, obtaining market quotations from secondary pricing services, broker-dealers, or widely used quotation systems. General factors considered in determining the fair value of securities include fundamental analytical data, the nature and duration of any restrictions on disposition of the securities, and an evaluation of the forces that influenced the market in which the securities are purchased and sold. 5 | USAA CALIFORNIA BOND FUND B. FAIR VALUE MEASUREMENTS Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The three-level valuation hierarchy disclosed in the portfolio of investments is based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. The three levels are defined as follows: Level 1 inputs to the valuation methodology are quoted prices (unadjusted) in active markets for identical securities. Level 2 inputs to the valuation methodology are other significant observable inputs, including quoted prices for similar securities, inputs that are observable for the securities, either directly or indirectly, and market- corroborated inputs such as market indices. The Fund uses amortized cost in valuing variable rate demand notes and a market approach in valuing fixed rate instruments, which is further discussed in Note A1. Additionally the portfolio of investments includes quantitative input information, such as coupon rates, maturity dates, and credit enhancements. Level 3 inputs to the valuation methodology are unobservable and significant to the fair value measurement, including the Manager's own assumptions in determining the fair value. The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. C. SECURITIES PURCHASED ON A DELAYED-DELIVERY OR WHEN-ISSUED BASIS Delivery and payment for securities that have been purchased by the Fund on a delayed- delivery or when-issued basis can take place a month or more after the trade date. During the period prior to settlement, these securities do not earn interest, are subject to market fluctuation, and may increase or decrease in value prior to their delivery. The Fund maintains segregated assets with a market value equal to or greater than the amount of its purchase commitments.
